Order of disposition, Family Court, Bronx County (Clark Richardson, J), entered on or about October 29, 2002, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of attempted assault in the first degree, attempted assault in the second degree (two counts), assault in the second degree and criminal possession of a weapon in the fourth degree, and placed him with the Office of Children and Family Services for a period of up to 18 months, unanimously affirmed, without costs.
The court’s finding was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the court’s determinations concerning credibility. The credible evidence disproved appellant’s justification defense beyond a reasonable doubt. Concur—Buckley, P.J., Andrias, Lerner and Friedman, JJ.